











UMPQUA BANK EMPLOYMENT AGREEMENT FOR
FRANK NAMDAR


Dated as of May 8, 2017







--------------------------------------------------------------------------------






EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is entered into by and between
Umpqua Bank ("Umpqua") and Frank Namdar ("Officer") as of May 8, 2017 (the
"Effective Date").


1.PURPOSE AND DURATION OF AGREEMENT. The purpose of this Agreement is to set
forth the terms of Officer's employment with Umpqua and to provide Officer with
benefits when Officer's employment is terminated under certain conditions.
Unless sooner terminated as set forth below, and except as set forth in Section
21.3, this Agreement shall expire on December 31, 2021.


2.EMPLOYMENT. Upon the Effective Date, Umpqua shall employ Officer, and Officer
hereby accepts that employment on the terms and conditions contained in this
Agreement.


3.NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement, Umpqua or
Officer may terminate Officer's employment at will, at any time for any lawful
reason or for no reason at all, subject to the provisions of this Agreement.


4.
DUTIES; POSITION.



4.1    Position. Officer shall be employed as Senior Credit Officer, Commercial
Bank of Umpqua and will perform such duties as may be designated by the
Executive Vice President/Chief Credit Officer. Officer's primary office location
will be One SW Columbia Street, Suite 1105, Portland, Oregon.


4.2
Obligations of Officer.



(a)    Officer agrees that to the best of Officer's ability and experience,
Officer will at all times loyally and conscientiously perform all of the duties
and obligations required of Officer pursuant to the express and implicit terms
of this Agreement and as directed by Umpqua's President and Chief Executive
Officer or EVP/Chief Credit Officer.


(b)    Officer shall devote Officer's entire working time, attention, and
efforts to Umpqua's business and affairs, shall faithfully and diligently serve
Umpqua's interests, and shall not engage in any business or employment activity
that is not on Umpqua's behalf (whether or not pursued for gain or profit)
except for (i) activities approved in writing in advance by Umpqua and (ii)
passive investments that do not involve Officer providing any advice or services
to the businesses in which the investments are made.





--------------------------------------------------------------------------------





5.
COMPENSATION.



5.1    Base Salary. For services performed under this Agreement, Officer shall
be entitled to $18,553.26 per month ($222,639.2 on an annualized basis) (as in
effect from time to time, the "Base Salary"), which Umpqua may increase in its
sole discretion.


5.2    Benefits. Officer shall be entitled to participate, under the terms of
the respective plans and subject to periodic plan changes, in Umpqua's group
health benefit package, long-term disability and life insurance, 401(k) plan,
and such other compensation or benefits as approved by the Board of Directors.
Officer shall be entitled to four weeks of vacation per year. Officer shall be
entitled to participate in Umpqua's annual Management Incentive Plan with a
target annual bonus opportunity of 40% of Officer's annual Base Salary, subject
to the terms of such plan and based on corporate performance, individual
performance, budget and regulatory compliance measures.


6.TERMINATION. Officer's employment may be terminated before the expiration of
this Agreement as described in this Section 6, in which event Officer's
compensation and benefits shall terminate except as otherwise provided in this
Agreement.


6.1    For Cause. Upon Umpqua's termination of Officer's employment for Cause
(as defined in Section 7.1) ("Termination For Cause").


6.2    Without Cause. Upon Umpqua's termination of employment of Officer without
Cause, with or without notice, at any time in Umpqua's sole discretion, for any
reason (other than for Cause, death, or Disability) or for no reason
("Termination Without Cause").


6.3    For Good Reason. Upon Officer's termination of employment for Good Reason
(as defined in Section 7.2) ("Termination For Good Reason").


6.4
Death or Disability. Upon Officer's death or Disability (as defined in

Section 7.3).


6.5     Resignation. Upon Officer's Termination Upon Resignation (as defined in
Section 7.5).
7.
DEFINITIONS.



7.I    Cause. For the purposes of this Agreement, "Cause" for Officer's
termination will exist upon the occurrence of one or more of the following
events:


(a)    Dishonest or fraudulent conduct by Officer with respect to the
performance of Officer's duties with Umpqua;


(b)    Conduct by Officer that materially discredits Umpqua or any of its
subsidiaries or is materially detrimental to the reputation of Umpqua or any of
its





--------------------------------------------------------------------------------





subsidiaries, including but not limited to conviction or a plea of nolo
contendere of Officer of a felony or crime involving moral turpitude;


(c)    Officer's willful misconduct or gross negligence in performance of
Officer's duties under this Agreement, including but not limited to Officer's
refusal to comply in any material respect with the legal directives of the Board
or Officer's supervisor(s), if such misconduct or negligence has not been
remedied or is not being remedied to Umpqua's reasonable satisfaction within 30
days after written notice, including a detailed description of the misconduct or
negligence, has been delivered to Officer;


(d)    An order or directive from a state or federal banking regulatory agency
requesting or requiring removal of Officer or a finding by any such agency that
Officer's performance threatens the safety or soundness of Umpqua or any of its
subsidiaries; or


(e)    A material breach of Officer's fiduciary duties to Umpqua if such breach
has not been remedied or is not being remedied to Umpqua's reasonable
satisfaction within 30 days after written notice, including a detailed
description of the breach, has been delivered to Officer.


7.2    Good Reason. For purposes of this Agreement, "Good Reason" for Officer's
termination of employment will exist upon the occurrence of one or more of the
following events, without Officer's consent, if Officer has informed Umpqua in
writing of the circumstances described below in this Section 7.2 that could give
rise to termination for Good Reason within 30 days following the initial
existence of such circumstances and Umpqua has not removed such circumstances
within 60 days of the written notice (or notified Officer that Umpqua disputes
that such circumstances qualify as Good Reason):


(a)    A material reduction of Officer's Base Salary, unless the reduction is in
connection with, and commensurate with, reductions in the salaries of all or
substantially all senior officers of Umpqua; or


(b)    A requirement for Officer to relocate to a facility or location more than
30 miles from the Portland, Oregon, metropolitan area.


In the event that the condition constituting Good Reason is not timely remedied,
Officer must terminate Officer's employment, if at all, within 60 days following
the end of the cure period for such termination to constitute a Termination For
Good Reason.


7.3
Disability. For purposes of this Agreement, "Disability" means that

(i) Officer is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or (ii) Officer is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income





--------------------------------------------------------------------------------





replacement benefits for a period of not less than three months under an
accident or health plan covering employees of Umpqua.


7.4    Change in Control. For purposes of this Agreement, a "Change in Control"
shall be deemed to have occurred when any of the following events take place:


(a)    Any person (including any individual or entity), or persons acting in
concert, become(s) the beneficial owner of voting shares representing 50 percent
or more of Umpqua;


(b)    A majority of the Board is removed from office by a vote of Umpqua's
shareholders over the recommendation of the Board then serving; or


(c)    Umpqua is a party to a plan of merger or plan of exchange and upon
consummation of such plan, the shareholders of Umpqua immediately prior to the
transaction do not own or continue to own (i) at least 40 percent of the shares
of the surviving company (if the then current Chief Executive Officer ("CEO") of
Umpqua continues as CEO of the surviving organization) or (ii) at least a
majority of the shares of the surviving organization (if the then current CEO of
Umpqua does not continue as CEO of the surviving organization).


7.5    Resignation. For purposes of this Agreement, "Termination Upon
Resignation" shall mean that Officer has given Umpqua 60 days prior written
notice of the date of his or her resignation or retirement, and Officer
terminates his or her employment on such date, provided, however, that no event
listed above under the definition of Cause exists at the time of such notice
through the proposed date of Termination Upon Resignation.


8.PAYMENT UPON TERMINATION. Upon termination of Officer's employment for any of
the reasons set forth in Section 6 above, Officer will receive payment for
all Base Salary and benefits earned (and payable under the terms of any
applicable plan) as of the date of Officer's termination ("Earned
Compensation"), which shall be paid by the end of the business day following
termination or sooner if required by applicable law.


9.
SEVERANCE BENEFIT. In the event of Termination Without Cause or

Termination For Good Reason, in addition to receiving Earned Compensation,
Officer will receive a severance benefit equal to the greater of: (i) six months
Base Salary, based on Officer's Base Salary just prior to termination or (ii)
two weeks Base Salary for every year of employment with Umpqua (the "Severance
Benefit"). Subject to Section 11.3 below, the Severance Benefit shall be paid in
equal installments over the number of months of continued Base Salary, starting
on the next regular payday following termination. Receipt of the Severance
Benefit is conditioned on Officer having executed the Separation and Release
Agreement, in substantially the form attached hereto as Exhibit A (the
"Separation Agreement") and the revocation period having expired without Officer
having revoked the Separation Agreement. Receipt and continued receipt of the
Severance Benefit is further conditioned on Officer not being in violation of
any material term of this Agreement or in violation of any material term of the
Separation Agreement. Officer shall not be required to mitigate the amount of
any payments





--------------------------------------------------------------------------------





under this Section (whether by seeking new employment or otherwise), and no such
payment shall be reduced by earnings that Officer may receive from any other
source.


10.    CHANGE IN CONTROL BENEFIT. After announcement of a proposed Change in
Control and for a period continuing for one year following the Change in
Control, in the event of Termination Without Cause or Termination For Good
Reason, instead of receiving the Severance Benefit set forth in Section 9 above,
Officer shall be entitled to receive 12 months Base Salary, based on Officer's
Base Salary just prior to the termination of employment, as well as 100 percent
of the incentive compensation Officer received for services performed in the
previous year (the aforementioned Base Salary and incentive are collectively
referred to as the "Change in Control Benefit"). Subject to Section 11.3 below,
the Change in Control Benefit shall be paid in equal installments over 12
months, starting on the next regular payday following termination. Receipt of
the Change in Control Benefit is conditioned on Officer having executed the
Separation Agreement in substantially the form attached hereto as Exhibit A and
the revocation period having expired without Officer having revoked the
Separation Agreement.
Receipt and continued receipt of the Change in Control Benefit is further
conditioned on Officer not being in violation of any material term of this
Agreement or in violation of any material term of the Separation Agreement.
Officer shall not be required to mitigate the amount of any payments under this
Section (whether by seeking new employment or otherwise) and no such payment
shall be reduced by earnings that Officer may receive from any other source,
provided, however, that the provisions of Section 13.2 related to forfeiture of
payments under certain circumstances remain applicable.


11.
LIMITATION ON BENEFITS.



11.1    Code Section 280G Adjustment. If the benefit payments under this
Agreement, either alone or together with other payments to which Officer is
entitled to receive from Umpqua, would constitute an "excess parachute payment"
as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), such benefit payments shall be reduced to the largest amount that will
result in no portion of benefit payments under this Agreement being subject to
the excise tax imposed by Section 4999 of the Code. The determination of any
reduction in the benefit payments pursuant to the foregoing provisions, shall be
made by mutual agreement of Umpqua and Officer or if no agreement is possible,
by Umpqua's accountants.


11.2    Limitation on Severance or Change in Control Benefit. Notwithstanding
any other provision in this Agreement, Umpqua shall make no payment of any
benefit provided for herein to the extent that such payment would be prohibited
by the provisions of Part 359 of the regulations of the Federal Deposit
Insurance Corporation (the "FDIC") as the same may be amended from time to time,
and if such payment is so prohibited, Umpqua shall use its best efforts to
secure the consent of the FDIC or other applicable banking agencies to make such
payments in the highest amount permissible, up to the amount provided for in
this Agreement.


11.3
Code Section 409A.



(a)    It is intended that payments and benefits made or provided under this
Agreement shall comply with Section 409A of the Code or an exemption thereto.





--------------------------------------------------------------------------------





Any payments that qualify for the "short-term deferral" exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
"separation from service" under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Officer pursuant to Section
409A of the Code. In the event the payment of nonqualified deferred compensation
subject to Section 409A of the Code is contingent on execution of a release of
claims and the designated period to execute the release of claims crosses two
taxable years, payment of such nonqualified deferred compensation shall be made
in the second taxable year. In no event may Officer, directly or indirectly,
designate the calendar year of any payment under this Agreement.


(b)    Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement that are
subject to Section 409A of the Code shall be made in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during Officer's
lifetime (or during a shorter period of time specified in this Agreement); (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred; and (iv)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.


(c)    Notwithstanding any other provision of this Agreement to the contrary, if
Officer is considered a "specified employee" for purposes of Section 409A of the
Code (as determined in accordance with the methodology established by Umpqua as
in effect on the date of Officer's separation from service (as determined in
accordance with Section 409A of the Code)), any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A of the
Code that is otherwise due to Officer under this Agreement during the six-month
period immediately following Officer's separation from service on account of
Officer's separation from service shall be accumulated and paid to Officer on
the first business day of the seventh month following his separation from
service (the "Delayed Payment Date"). If Officer dies during the postponement
period, the amounts and entitlements delayed on account of Section 409A of the
Code shall be paid either to Officer's beneficiary or the personal
representative of his estate on the first to occur· of the Delayed Payment Date
or 30 calendar days after the date of Officer's death.





--------------------------------------------------------------------------------





(d)    Despite any contrary provision of this Agreement, any references to
termination of employment or date of termination shall mean and refer to the
date of Officer's "separation from service" as that term is defined in Section
409A of the Code and Treasury Regulation Section l.409A-l(h).


12.
EXECUTIVE SEVERANCE PLAN.



12.1    In General. Those provisions of this Agreement (including this Section)
related to the Severance Benefit set forth in Section 9 and Change in Control
Benefit set forth in Section 10 constitute part of the terms of the Umpqua
Executive Severance Plan (the "Executive Severance Plan") with respect to
Officer, and such te1ms and the general terms of the Executive Severance Plan,
if any, established by Umpqua shall comprise the entirety of the Executive
Severance Plan as it applies to Officer. Umpqua intends for the Plan to be
considered a welfare benefit plan within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974 ("ERISA") and a plan which is
unfunded and maintained by Umpqua solely for the purpose of providing benefits
for a select group of management or highly compensated employees within the
meaning of ERISA Regulation Section 2520.104-24. A copy of the Executive
Severance Plan (if an Executive Severance Plan separate from or in addition to
the terms of this Section 12 is established) will be furnished to Officer upon
request.


12.2    Administration of Executive Severance Plan. Umpqua's Chief Executive
Officer and Executive Vice President/Associate Relations are each plan
administrators (the "Plan Administrator") of the Executive Severance Plan and
the Plan Administrator shall have the discretionary authority to administer and
construe the terms of the Executive Severance Plan, including the authority to
decide if Officer is entitled to the Severance Benefit or Change in Control
Benefit and the authority to determine if there is Termination For Cause or
Termination For Good Reason.


12.3    Claims Procedures. Officer may file a claim for a payment under the
Executive Severance Plan by filing a written request for such a payment with the
Plan Administrator. If the Plan Administrator prescribes a form for such a
claim, the claim must be filed on such form. The claim should be sent to the
attention of the Plan Administrator of the Executive Severance Plan at the
address set forth for Umpqua in Section 19.


If the Plan Administrator denies the claim, in whole or in part, the Plan
Administrator shall notify Officer within 90 days of the Plan Administrator's
receipt of the claim, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. If the Plan
Administrator determines that an extension of time is required, written notice
of the extension shall be furnished to Officer prior to the termination of the
initial 90-day period. Such extension notice shall indicate the special
circumstances and the date by which the Plan Administrator expects to issue a
determination with respect to the claim. The period of the extension will not
exceed 90 days beyond the termination of the original 90-day period. If the Plan
Administrator does not provide written notice, Officer may deem the claim denied
and seek review according to the appeals procedures set forth below.


The notice of denial of Officer's claim shall state:





--------------------------------------------------------------------------------





a.
The specific reasons for the denial;



b.Specific references to pertinent provisions of the Executive Severance Plan on
which the denial was based;


c.A description of any additional material or information needed for Officer to
perfect his or her claim and an explanation of why the material or information
is needed; and


d.A statement (1) that Officer may request a review upon written application to
the Plan Administrator, review or receive (free of charge) pertinent Plan
documents and records, and submit issues and comments in writing, (2) that any
appeal that Officer wishes to make of the adverse determination must be in
writing to the Plan Administrator within 60 days after Officer receives notice
of denial of benefits, and (3) that Officer may bring a civil action under ERISA
Section 502(a) following an adverse benefit dete1mination upon review.


The notice of denial of benefits shall specify that Officer must forward any
appeal to the Plan Administrator at the address provided in such notice. The
notice may state that failure to appeal the action to the Plan Administrator in
writing within the 60 day period will render the determination final, binding
and conclusive.


If Officer appeals to the Plan Administrator, Officer may submit in writing
whatever issues and comments he or she believes to be pertinent. The Plan
Administrator shall reexamine all facts related to the appeal and make a final
determination about whether the denial of benefits is justified under the
circumstances. The Plan Administrator shall advise Officer in writing of:


a.
Its decision on appeal;



b.
The specific reasons for the decision;



c.
The specific provisions of the Plan on which the decision is based; and



d.Officer's right to receive, upon request and free of charge, reasonable access
to, and copies of, all relevant documents and records.


Notice of the Plan Administrator's decision shall be given within 60 days of
Officer's written request for review, unless additional time is required due to
special circumstances. In no event shall the Plan Administrator render a
decision on an appeal later than 120 days after receiving a request for a
review. If the Plan Administrator fails to provide a decision with respect to
Officer's appeal within the 60 (or, if applicable, 120) day period Officer may
deem his or her appeal denied and may pursue the arbitration remedy set forth
below.


In the event that Officer fails to pursue his or her administrative remedies as
set forth above within the specified periods, he or she shall have no further
right to the benefits





--------------------------------------------------------------------------------





subject to his or her claim and agrees by executing this Agreement that he or
she shall have no right to pursue such claim in arbitration or in a court of
law.


For purposes of this claims procedure under the Executive Severance Plan,
Officer may act through a representative authorized in writing to act on his or
her behalf, provided that such authorization is furnished to the Plan
Administrator.


In the event that Umpqua denies Officer's appeal of the denial of his or her
claim, in whole or in part, Umpqua and Officer's may agree to submit the Plan
Administrator's decision to binding arbitration in lieu of Officer's right to
pursue his or her claim in any court of law.


13.
NONCOMPETITION.



13.1    Competition Restriction. During Officer's employment with Umpqua and its
affiliates and for the period of time in which Officer is entitled to payment of
the Severance Benefit or Change in Control Benefit, Officer shall not engage in
any activity as an officer, director, owner (except for an ownership of less
than three percent of any publicly traded security), employee, consultant, or
otherwise of a financial services company (or, to Officer's knowledge, proposed
to be) in competition with Umpqua or its affiliates with an office or doing
business within 50 miles of any office or branch of Umpqua or of any of its
subsidiaries in existence at the time of termination of Officer's employment.


13.2    Breach. Notwithstanding any other provision of this Agreement, if
Officer breaches any of the restrictive covenants contained in Section 13.1,
Officer shall forfeit, and Umpqua and its affiliates shall be immediately
released of their obligation to pay or provide, any unpaid Severance Benefit or
Change in Control Benefit, and Officer shall be required to immediately return
any compensation already paid in respect thereof.


13.3    Subsequent Employer Notification. Officer agrees to give Umpqua, at the
time of termination of employment, a declaration under penalty of pe1jury of the
name of Officer's new employer, if known, or if not known, that subsequent
employer is not known. Officer further agrees to disclose to Umpqua, during the
period of payment of the Severance Benefit or Change in Control Benefit, the
name of any subsequent employer, wherever located and regardless of whether such
employer is a competitor of Umpqua.


13.4    Acknowledgment of Notice. Officer acknowledges that she was informed in
writing received at least two weeks before the first day of employment that a
non-competition agreement is required as a condition of employment.


14.NON-SOLICITATION. During Officer's employment with Umpqua or its affiliates
and for a period of two years following termination of employment (the
"Restriction Period"), Officer shall not solicit any customer of Umpqua or of
any of its subsidiaries for services or products then provided by Umpqua or any
of its subsidiaries. For purposes of this Section, "customers" are defined as
(a) all customers serviced by Umpqua or any of Umpqua's subsidiaries at any time
within 12 months before termination of Officer's employment, (b) all customers
and potential customers whom Umpqua or any of Umpqua's subsidiaries, with the





--------------------------------------------------------------------------------





knowledge or participation of Officer, actively solicited at any time within 12
months before te1mination of Officer's employment, and (c) all successors,
owners, directors, partners and management personnel of the customers just
described in (a) and (b).


15.NON-RAIDING OF EMPLOYEES. Officer recognizes that Umpqua's workforce is a
vital part of its business; therefore, Officer agrees that for the Restriction
Period, Officer will not to directly or indirectly solicit any employee to leave
his or her employment with Umpqua or any of Umpqua's subsidiaries. This includes
that Officer will not (a) disclose to any third party the names, backgrounds or
qualifications of any Umpqua or any of Umpqua subsidiary's employees or
otherwise identify them as potential candidates for employment or
(b) personally or through any other person approach, recruit, interview or
otherwise solicit employees of Umpqua or any of Umpqua's subsidiaries to work
for any other employer. For purposes of this Section, employees include all
employees working for Umpqua or any of Umpqua's subsidiaries at the time of
termination of Officer's employment.


16.CONFIDENTIAL INFORMATION. The parties acknowledge that in the course of
Officer's duties, Officer will have access to and become familiar with ce1tain
proprietary and confidential information of Umpqua and its subsidiaries not
known by its actual or potential competitors. Officer acknowledges that such
information constitutes valuable, special, and unique assets of Umpqua's
business, even though such information may not be of a technical nature and may
not be protected under trade secret or related laws. Officer agrees to hold in a
fiduciary capacity and not use for Officer's benefit, nor reveal, communicate,
or divulge during the period of Officer's employment with Umpqua or at any time
thereafter, and in any manner whatsoever, any such data and confidential
information of any kind, nature, or description concerning any matters affecting
or relating to Umpqua's business, its customers, or its services, including
information developed by Officer, alone or with others, or entrusted to Umpqua
by its customers or others, to any person, firm, entity, or company other than
Umpqua or persons, firms, entities, or companies designated by Umpqua. Officer
agrees that all memoranda, notes, records, papers, customer files, and other
documents, and all copies thereof relating to Umpqua's operations or business,
or matters related to any of Umpqua's customers, some of which may be prepared
by Officer, and all objects associated therewith in any way obtained by Officer,
shall be Umpqua's property ("Umpqua Property"). Upon termination or at Umpqua's
request, Officer shall promptly return all Umpqua Property to Umpqua.


17.    REASONABLENESS OF RESTRICTION PERIOD; EQUITABLE RELIEF. Officer agrees
that Umpqua would not have entered into this Agreement but for the agreements
and covenants contained in Sections 13, 14, 15, and 16, and the agreements and
covenants contained in Sections 13, 14, 15, and 16 are essential to protect the
goodwill and the business of Umpqua. Officer acknowledges and agrees that the
restrictive covenants in Sections 13, 14, 15, and 16 are fair and reasonable and
are the result of negotiation between Umpqua and Officer (and Officer's counsel,
if Officer has sought the benefit of counsel). Officer further acknowledges and
agrees that the covenants and obligations in this Agreement relate to special,
unique, and extraordinary matters and that a violation of any of the terms of
the covenants and obligations will cause irreparable injury to Umpqua, for which
adequate remedies are not available at law. Therefore, Officer agrees that
Umpqua shall be entitled to an injunction, restraining order, or such other
equitable relief as a court of competent jurisdiction may deem





--------------------------------------------------------------------------------





necessary or appropriate to restrain Officer from committing any violation of
the covenants and obligations set forth in Sections 13, 14, 15, and 16 of this
Agreement. These injunctive remedies are cumulative and are in addition to any
other rights and remedies Umpqua may have at law or in equity. If Umpqua
institutes an action to enforce the provisions hereof, Officer hereby waives the
claim or defense that an adequate remedy at law is available, and Officer agrees
not to urge in any such action the claim or defense that an adequate remedy at
law exists.


18.
DISPUTE RESOLUTION.



18.1    Arbitration. Except where such matters are deemed governed by ERISA and
are subject to Section 12 above, the parties agree to submit any dispute arising
under this Agreement to final, binding, private arbitration in Portland, Oregon.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Agreement, but disputes about its negotiation,
drafting, or execution. The dispute will be determined by a single arbitrator
and governed by then-existing rules of arbitration procedure in Multnomah County
Circuit Court except as set forth herein. Instead of filing of a civil complaint
in Multnomah County Circuit Court, a patty will commence the arbitration process
by noticing the other patty. The patties will choose an arbitrator who
specializes in employment conflicts from the arbitration list for Multnomah
County Circuit Court. If the parties are unable to agree on an arbitrator within
ten days of receipt of the list of arbitrators, each patty will select one
attorney from the list, and those two attorneys shall select the arbitrator from
the list (with each of the two selecting attorneys then concluding their
services and each being compensated by the patty selecting each attorney,
subject to recovery of such fees under Section 18.2). The arbitrator may charge
his or her standard arbitration fees rather than the fees prescribed in the
Multnomah County Circuit Court arbitration procedures. The arbitrator will have
full authority to determine all issues, including arbitrability, to award any
remedy, including permanent injunctive relief, and to determine any request for
attorneys' fees, costs and expenses in accordance with Section 18.2. There shall
be no right of review in court. The arbitrator's award may be reduced to final
judgment or decree in Multnomah County Circuit Court.


18.2    Expenses/Attorneys' Fees. The prevailing patty shall be awarded all
costs and expenses of the proceeding, including, but not limited to, attorneys'
fees, filing and service fees, witness fees, and arbitrators' fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the "prevailing patty" and the amount of costs and
expenses to be awarded.


18.3    Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Multnomah County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the patty seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for injunctive relief shall not hinder or delay the arbitration process.


19.NOTICES. All notices, requests, demands, and other communications provided
for by this Agreement will be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express) or





--------------------------------------------------------------------------------





three business days after being deposited in the U.S. mail as certified mail,
return receipt requested, with postage prepaid, if such notice is properly
addressed. Unless otherwise changed in writing, notice shall be properly
addressed to Officer if addressed to the address of Officer on Umpqua's books
and records at the time of mailing of such notice, and properly addressed to
Umpqua if addressed to Umpqua Bank, Attention: Chief Executive Officer, One S.W.
Columbia Street, Suite 1200, Portland, Oregon 97258.


20.
BENEFICIARIES.



20.1    Beneficiary Designations. Officer shall designate a beneficiary by
filing a written designation with Umpqua. Officer may revoke or modify the
designation at any time by filing a new designation. However, designations will
only be effective if signed by Officer and received by Umpqua during Officer's
lifetime. Officer's beneficiary designation shall be deemed automatically
revoked if the beneficiary predeceases Officer or if Officer names a spouse as
beneficiary and the marriage is subsequently dissolved. If Officer dies without
a valid beneficiary designation, all payments shall be made to Officer's estate.
If Officer dies after the right to receive a Severance Benefit or a Change in
Control Benefit arises, but before such benefits are fully paid, the remaining
benefits that would othe1wise have been payable to Officer shall be paid to
Officer's designated beneficiary or, if there is no such designation, to
Officer's estate, or as otherwise required by applicable law.


20.2    Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, Umpqua may pay such benefit to the guardian, legal
representative, or person having the care or custody of such minor, incompetent
person or incapable person. Umpqua may require proof of incompetence, minority,
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge Umpqua from all liability with
respect to such benefit.


21.
GENERAL PROVISIONS.



21.1    Governing Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by ERISA as it relates to the
Severance Benefit or Change in Control Benefit as discussed in Section 12 above
and otherwise by the laws of the State of Oregon.


21.2    Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.


21.3    Survival Provision. If any benefits provided in Sections 9 or 10 of this
Agreement are still owed, or claims pursuant to Section 12 are still pending, at
the time of termination of this Agreement, this Agreement shall continue in
force with respect to those obligations or claims, until such benefits are paid
in full or claims are resolved in full. The noncompetition, non-solicitation,
non-raiding, confidential information, and dispute resolution





--------------------------------------------------------------------------------





provisions of this Agreement (Sections 12 through 18) shall survive after
termination of this Agreement and shall be enforceable regardless of any claim
Officer may have against Umpqua.


21.4    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


21.5    Entire Agreement. This Agreement constitutes the sole agreement of the
patties regarding Officer's benefits in the event of termination or Change in
Control and together with Umpqua's employee handbook governs the terms of
Officer's employment. Where there is a conflict between the employee handbook
and this Agreement, the terms of this Agreement shall govern. This Agreement
supersedes all prior oral and written agreements between the Officer and Umpqua,
Sterling or any of their respective affiliates or representatives of Umpqua
regarding the subject matters set forth herein.


21.6    Waiver/Amendment. No waiver of any provision of this Agreement shall be
valid unless in writing, signed by the party against whom the waiver is sought
to be enforced. The waiver of any breach of this Agreement or failure to enforce
any provision of this Agreement shall not waive any later breach. This Agreement
may only be amended by a writing signed by the parties.


21.7    Assignment. Officer shall not assign or transfer any of Officer's rights
pursuant to this Agreement, wholly or partially, to any other person or to
delegate the performance of its duties under the terms of this Agreement. The
rights and obligations of Umpqua under this Agreement shall inure to the benefit
of and be binding in each and every respect upon the direct and indirect
successors and assigns of Umpqua, regardless of the manner in which the
successors or assigns succeed to the interests or assets of Umpqua. This
Agreement shall not be terminated by the voluntary or in voluntary dissolution
of Umpqua, by any merger, consolidation or acquisition where Umpqua is not the
surviving corporation, by any transfer of all or substantially all of Umpqua's
assets, or by any other change in Umpqua's structure or the manner in which
Umpqua's business or assets are held. Officer's employment shall not be deemed
terminated upon the occurrence of one of the foregoing events. In the event of
any merger, consolidation, or transfer of assets, this Agreement shall be
binding upon and shall inure to the benefit of the surviving corporation or the
corporation to which the assets are transferred.


22. NOTICE OF IMMUNITY UNDER THE ECONOMIC ESPIONAGE ACT OF 1996, AS AMENDED BY
THE DEFEND TRADE SECRETS ACT OF 2016. Notwithstanding any other provision of
this Agreement: (A) Officer will not be held criminally or civilly liable under
any federal or state trade secret law for any disclosure of a trade secret that
is made: (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law; or (2) in a complaint
or other document that is filed under seal in a lawsuit or other proceeding; and
(B) if Officer files a lawsuit for retaliation by Umpqua for repo1ting a
suspected violation of law, Officer may disclose Officer's trade secrets to
Officer's attorney and use the trade secret information in the court proceeding
if Officer (1) files any document containing the trade secret under seal; and
(2) does not disclose the trade secret, except pursuant to court order."





--------------------------------------------------------------------------------







23.ADVICE OF COUNSEL. Officer acknowledges that, in executing this Agreement,
Officer has had the opportunity to seek the advice of independent legal counsel,
and has read and understood all of the terms and provisions of this Agreement.
This Agreement shall not be construed against any party by reason of the
drafting or preparation hereof.


UMPQUABANK




By:    /s/ Cort O'Haver        
Title:    President and Chief Executive Officer


OFFICER
    
/s/ Frank Namdar        
Frank Namdar

































